Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 04/16/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are directed to non-statutory subject matter.
Regarding Claim 15, the claim is directed to a machine readable medium. An example of a machine readable medium as specified in the claim is defined by the applicant’s specification to include “transitory signals” or “carrier waves” (see page 20, paragraph [0072] of the specification). Thus, as defined in this application, a machine readable medium includes a mere signal under transmission, not necessarily a non-transitory medium. A transitory signal does not fall within the definition of a process, machine, manufacture, or composition of matter.  The claim may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim.
Regarding Claims 16-20, the rationale provided for the rejection of Claim 15 is incorporated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sikka et al. (US Patent 9,269,011).
Regarding Claim 15, Sikka teaches a machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see Fig.9 (902,904) and Col.12, Line 24-28), comprising:
receiving identification data representative of an identification of a user identity of a mobile device (see Fig.6 (610,612,618) and Col.7, Line 15-20, imaging and facial recognition);
receiving image data, representative of an image of a user of the user identity, from a video device (see Fig.6 (610,612,618) and Col.7, Line 15-20);
receiving location data representative of a location of the mobile device (see Fig.6 (610,612,618) and Col.7, Line 1-14);
receiving microphone data, from a microphone, representative of a conversation associated with the user (see Fig.6 (610,612,618) and Col.7, Line 20-24);
and based on the image data, the location data, and the microphone data, generating prediction data representative of a prediction of an event, associated with the user identity, being determined to have occurred, resulting in a predicted event (see Fig.6 (618) and Col.7, Line 30-32, concert, baseball game).
Regarding Claim 16, Sikka further teaches wherein the operations further comprise: based on the prediction data, sending augmented reality data to an augmented reality device to facilitate a simulation of the event (see Fig.6 (608) and Col.8, Line 23-44).
Regarding Claim 17, Sikka further teaches wherein the operations further comprise: receiving calendar data representative of a calendar event associated with the user identity (see Fig.6 (618) and Col.7, Line 23-32).
Regarding Claim 18, Sikka further teaches wherein the operations further comprise: based on the calendar data, confirming the predicted event has been determined to have occurred (see Fig.6 (618) and Col.7, Line 23-32).
Regarding Claim 19, Sikka further teaches wherein the operations further comprise: in response to generating the prediction data, generating likelihood data representative of a likelihood of the predicted event (see Fig.6 (618) and Col.7, Line 23-32).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Regarding Claim 20, the contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The claim includes the limitation “wherein the likelihood of the predicted event decreases as a function of a number of network devices being determined to have contributed data utilized to generate the prediction data”. The applicant’s specification does not describe how the likelihood of the predicted event decreases as a function of a number of network devices being determined to have contributed data utilized to generate the prediction data.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim) “receiving, by the first mobile device, second identification data representative of a second identification of a second user of a second mobile device within a defined proximity to the first mobile device”; and “receiving, by the first mobile device, audio data representative of a conversation between the first user and the second user”, as found in Claim 1. Similar features are claimed in Claims 2-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672